                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

DAVID J. BOSHEA                              *
                                             *
       Plaintiff,                            *
                                             *      Case No. 1:21-CV-00309-ELH
v.                                           *
                                             *
COMPASS MARKETING, INC.                      *
                                             *
       Defendant.                            *
                                             *
*      *       *      *       *      *       *      *       *      *       *      *       *

       DEFENDANT COMPASS MARKETING, INC.’S AMENDED ANSWER TO
           PLAINTIFFS’ COMPLAINT FOR BREACH OF CONTRACT

       Defendant Compass Marketing, Inc. (“Compass Marketing”), by and through its

undersigned counsel, hereby files this Amended Answer to the Complaint Breach of Contract

(“Complaint”) filed by Plaintiff David J. Boshea (“Boshea” or “Plaintiff”) by responding to the

numbered allegations in the Complaint, with the paragraph numbers below corresponding to those

used in the Complaint.

                                      General Allegations

       1.      The allegations in the first sentence of Paragraph 1 of the Complaint purport to

characterize the nature of this lawsuit, to which no response is required. To the extent that a

response is required, Compass Marketing denies that this lawsuit is for unpaid wages. The

allegations in the first sentence of Paragraph 1 of the Complaint also purport to characterize the

nature of this Court’s jurisdiction over this dispute and Compass Marketing does not contest

jurisdiction before this Court based on the current allegations in the Complaint. The allegations

in part of the first sentence of Paragraph 1 of the Complaint and the second sentence of Paragraph

1 of the Complaint purport to identify and characterize a document attached to the Complaint as
Exhibit A. The title and terms of the document speak for themselves and, to the extent that content

of the document attached to the Complaint as Exhibit A is inconsistent with the allegations in the

Paragraph 1 of the Complaint, or that the document attached to the Complaint as Exhibit A is not

authentic or otherwise was not entered into, the allegations are denied.

       2.      Compass Marketing denies the allegations in Paragraph 2 of the Complaint.

                                     Jurisdiction and Venue

       3.      Upon information and belief, Compass Marketing admits the allegations in

Paragraph 3 of the Complaint.

       4.      Compass Marketing admits the allegations in Paragraph 4 of the Complaint.

       5.      The allegations in Paragraph 5 of the Complaint contain legal conclusions, to which

no response is required. To the extent that a response is required, Compass does not contest

jurisdiction before this Court based on the current allegations in the Complaint.

       6.      The allegations in Paragraph 6 of the Complaint contain legal conclusions, to which

no response is required. To the extent that a response is required, Compass Marketing does not

contest venue before this Court based on the current allegations in the Complaint. The allegations

in the third sentence purport to characterize certain terms of the document attached to the

Complaint as Exhibit A. The terms of the document attached to the Complaint as Exhibit A speak

for themselves and, to the extent that the content of the document attached to the Complaint as

Exhibit A is inconsistent with the allegations of Paragraph 6 of the Complaint, or the document

attached to the Complaint as Exhibit A is not authentic or otherwise was not entered into, the

allegations are denied.

       7.      The allegations in Paragraph 7 of the Complaint purport to characterize certain

terms of the document attached to the Complaint as Exhibit A. The terms of the document attached



                                                 2
to the Complaint as Exhibit A speak for themselves and, to the extent that the content of the

document attached to the Complaint as Exhibit A is inconsistent with the allegations of Paragraph

7 of the Complaint, or the document attached to the Complaint as Exhibit A is not authentic or

otherwise was not entered into, the allegations are denied.

       8.      The allegations in Paragraph 8 of the Complaint contain legal conclusions, to which

no response is required. To the extent that a response is required, Compass Marketing does not

contest personal jurisdiction before this Court based on the current allegations in the Complaint.

       9.      The allegations in Paragraph 9 of the Complaint purport to characterize certain

terms of the document attached to the Complaint as Exhibit A. The terms of the document attached

to the Complaint as Exhibit A speak for themselves and, to the extent that the content of the

document attached to the Complaint as Exhibit A is inconsistent with the allegations of Paragraph

7 of the Complaint, or the document attached to the Complaint as Exhibit A is not authentic or

otherwise was not entered into, the allegations are denied. Compass Marketing denies the

remaining allegations in Paragraph 9 of the Complaint.

       10.     The allegations in Paragraph 10 of the Complaint purport to identify and

characterize a document that is attached to the Complaint as Exhibit B. The terms of the document

attached to the Complaint as Exhibit B speak for themselves and, to the extent that the content of

the document attached to the Complaint as Exhibit B is inconsistent with the allegations in

Paragraph 10 of the Complaint, or the document attached to the Complaint as Exhibit B is not

authentic or otherwise was not sent or signed by Compass Marketing, the allegations are denied.

Compass Marketing denies the remaining allegations in Paragraph 10 of the Complaint.

       11.     Compass Marketing denies the allegations in Paragraph 11 of the Complaint.

       12.     Compass Marketing denies the allegations in Paragraph 12 of the Complaint.



                                                 3
       13.     Without a timeframe referenced in Paragraph 13 of the Complaint, Compass

Marketing is unable to admit or deny the allegations in Paragraph 13 as written. Compass

Marketing admits the allegations in Paragraph 13 of the Complaint only to the extent the

allegations in Paragraph 13 of the Complaint refer to the March 2020 timeframe.

       14.     The allegations in Paragraph 14 of the Complaint purport to characterize certain

terms of the document attached to the Complaint as Exhibit A. The terms of the document attached

to the Complaint as Exhibit A speak for themselves and, to the extent that the content of the

document attached to the Complaint as Exhibit A is inconsistent with the allegations of Paragraph

14 of the Complaint, or the document attached to the Complaint as Exhibit A is not authentic or

otherwise was not entered into, the allegations are denied.

       15.     The allegations in Paragraph 15 of the Complaint purport to identify and

characterize the document attached to the Complaint as Exhibit C. The terms of the document

attached to the Complaint as Exhibit C speak for themselves and, to the extent that the content of

the document attached to the Complaint as Exhibit C is inconsistent with the allegations of

Paragraph 15 of the Complaint, or the document attached to the Complaint as Exhibit C is not

authentic or otherwise was not sent or signed by Compass Marketing, the allegations are denied.

Compass Marketing denies the remaining allegations in Paragraph 15 of the Complaint.

       16.     Compass Marketing admits the allegations in Paragraph 16 of the Complaint.

                                       COUNT 1
                                  BREACH OF CONTRACT

       17.     Compass Marketing repeats and realleges the responses to the allegations in

Paragraphs 1 through 16 of the Complaint as if fully set herein.

       18.     Compass Marketing denies the allegations in Paragraph 18 of the Complaint.

       19.     Compass Marketing denies the allegations in Paragraph 19 of the Complaint.

                                                 4
        20.      Compass Marketing admits that it has not paid Boshea severance. Compass

Marketing denies the remaining allegations in Paragraph 20 of the Complaint.

        21.      Compass Marketing admits that it has not paid Boshea severance. Compass

Marketing denies the remaining allegations in Paragraph 21 of the Complaint.

        22.      Compass Marketing denies the allegations in Paragraph 22 of the Complaint.

        23.      Compass Marketing denies the allegations in Paragraph 23 of the Complaint.

        24.      Compass Marketing denies the allegations in Paragraph 24 of the Complaint.

        25.      Compass Marketing denies the allegations in Paragraph 25 of the Complaint.

        The final, unnumbered paragraph in Count I of the Complaint, which starts with

“WHEREFORE,” constitutes Plaintiff’s request for relief with respect to Count I, to which no

response is required. To the extent that a response is required, Compass Marketing denies that

Plaintiff is entitled to any relief in this action.

                              COUNT II
       VIOLATION OF MARYLAND WAGE PAYMENT AND COLLECTION ACT

        26.      Compass Marketing repeats and realleges the responses to the allegations in

Paragraphs 1 through 22 of the Complaint as if fully set herein. 1

          27.    The allegations in Paragraph 27 of the Complaint contain legal conclusions, to

which no response is required. To the extent that a response is required, Compass Marketing does

not contest that it is an employer under the Maryland Wage Payment and Collection Law.

        28.      The allegations in Paragraph 28 of the Complaint contain legal conclusions, to

which no response is required. To the extent that a response is required, Compass Marketing does

not contest that Boshea was an employee under the Maryland Wage Payment and Collection Law.


1
  Compass Marketing is not admitting or otherwise neglecting to address the allegations in Paragraphs 23, 24, or 25
of the Complaint with respect to Count II of the Complaint, as the allegations in Paragraph 26 of the Complaint only
incorporate by reference Paragraphs 1 through 22 of the Complaint.

                                                         5
        29.     Compass Marketing denies the allegations in Paragraph 29 of the Complaint.

        30.     Compass Marketing denies the allegations in Paragraph 30 of the Complaint.

        31.     Compass Marketing denies the allegations in Paragraph 31 of the Complaint.

        32.     Compass Marketing denies the allegations in Paragraph 32 of the Complaint.

        33.     Compass Marketing denies the allegations in Paragraph 33 of the Complaint.

        34.     Compass Marketing denies the allegations in Paragraph 34 of the Complaint.

        35.     Compass Marketing denies the allegations in Paragraph 35 of the Complaint.

        36.     Compass Marketing denies the allegations in Paragraph 36 of the Complaint.

        37.     Compass Marketing denies the allegations in Paragraph 37 of the Complaint.

        38.     Compass Marketing denies the allegations in Paragraph 38 of the Complaint.

        39.     Compass Marketing denies the allegations in Paragraph 39 of the Complaint.

        40.     Compass Marketing denies the allegations in Paragraph 40 of the Complaint.

        41.     Compass Marketing denies the allegations in Paragraph 41 of the Complaint.

        42.     Compass Marketing denies the allegations in Paragraph 42 of the Complaint.

        The final, unnumbered paragraph in Count II of the Complaint, which starts with

“WHEREFORE,” constitutes Plaintiff’s request for relief with respect to Count II, to which no

response is required. To the extent that a response is required, Compass Marketing denies that

Plaintiff is entitled to any relief in this action.

                 DENIAL OF MATTERS NOT SPECIFICALLY ADMITTED

        Compass Marketing denies each and every allegation in the Complaint not specifically

admitted herein.




                                                      6
                                          AFFIRMATIVE DEFENSES

           Compass Marketing asserts the following affirmative defenses to Plaintiff’s Complaint, but

does not assume a burden of proof on any such defenses except as required by applicable law with

respect to the particular defense asserted. Compass Marketing reserves the right to assert other

affirmative and additional defenses, to delete and withdraw defenses, and to amend this Answer

upon discovery of facts or evidence rendering such action appropriate. Moreover, all affirmative

defenses are pled in the alternative and do not constitute an admission of liability that Plaintiff is

entitled to any relief.

                                             First Affirmative Defense

           Plaintiff’s claims are barred to the extent that they fail to state a claim upon which relief

may be granted.

                                           Second Affirmative Defense

           Plaintiff’s claims are barred in whole or in part by unclean hands.

                                            Third Affirmative Defense

           Plaintiff’s claims are barred in whole or in part by fraud.

                                           Fourth Affirmative Defense

           Plaintiff’s claims are barred in whole or in part by estoppel.
2



                                             Sixth Affirmative Defense

           Plaintiff’s claims are barred in that the document attached to the Complaint as Exhibit A is

not authentic, as it was not entered into by Plaintiff and Compass Marketing.




2
    Compass Marketing is deleting its Fifth Affirmative Defense because it is redundant of its Third Affirmative Defense.

                                                             7
                                      Seventh Affirmative Defense

           Plaintiff’s claims are barred in whole or in part to the extent the amount sought does not

constitute “wages” as that term is defined by the Maryland Wage Payment and Collection Law.

                                       Eighth Affirmative Defense

           Plaintiff’s claims are barred in whole or in part to the extent there is a bona fide dispute as

to why the sums claimed by Plaintiff were not paid by Compass Marketing.

                                          Ninth Affirmative Defense

           Plaintiff’s claims are barred to the extent that Plaintiff breached one or more agreement(s)

with Compass Marketing.

                                          Tenth Affirmative Defense

           Plaintiff’s claims are barred to the extent that Compass Marketing is entitled to a refund or

set off.

                                      *        *     *       *        *

           WHEREFORE, Compass Marketing respectfully requests that this Court enter judgment

in its favor, dismiss Plaintiff’s claims with prejudice, award Compass Marketing all fees and costs

it incurs in connection with this lawsuit as a prevailing party, and such other relief as the Court

deems appropriate.




                                                     8
Dated: July 29, 2021   Respectfully submitted,

                       /s/ Stephen B. Stern_______________________
                       Stephen B. Stern, Bar No.: 25335
                       Heather K. Yeung, Bar No.: 20050
                       KAGAN STERN MARINELLO & BEARD, LLC
                       238 West Street
                       Annapolis, Maryland 21401
                       (Phone): (410) 216-7900
                       (Fax): (410) 705-0836
                       Email: stern@kaganstern.com
                       Email: yeung@kaganstern.com

                       Counsel for Defendant
                       Compass Marketing, Inc.




                          9
